Citation Nr: 1233930	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left clavicle fracture.

5.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A November 2006 rating decision granted service connection for a back disability rated 20 percent, hypertension rated 0 percent, and a left clavicle disability rated 0 percent, all effective August 23, 2005, the date VA received the Veteran's claims.  The Veteran disagreed with the rating decision regarding the left clavicle and hypertension disabilities.  

In June 2008, the Veteran submitted claims for left shoulder, bilateral leg, hypertension and hiatal hernia with GERD disabilities.  A May 2009 rating decision continued the 20 percent rating for the low back disability; assigned a 10 percent rating for the left clavicle disability effective August 23, 2005; continued a 0 percent rating for hypertension; and denied service connection for migraine headaches, bilateral leg disabilities, and a hiatal hernia disability.  The Veteran disagreed and perfected an appeal with regard to the increased rating for back, left clavicle, and hypertensions disabilities, and the claims for service connection for a hiatal hernia and bilateral leg disorder.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a conclusion that the Veteran has no bilateral leg disability.
2.  The preponderance of the competent evidence supports a conclusion that the Veteran's hiatal hernia with GERD is not related to his active duty service.

3.  The Veteran's back disability is manifested by x-ray evidence of mild degenerative changes, chronic pain, stiffness, pain due to prolonged sitting, and limited motion due to pain.

4.  The Veteran's left clavicle disability is manifested by constant ache, stiffness, limited motion due to pain, and x-ray evidence of mild osteoarthritis.

5.  The Veteran's service-connected hypertension is manifested by continuous need for medication for control and a history of diastolic blood pressure readings of predominantly 100 or more.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Entitlement to service connection for hiatal hernia with GERD is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left clavicle fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

5.  The criteria for an initial rating of 10 percent, but not higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral leg disability and for hiatal hernia with GERD.  He also seeks increased ratings for a back disability, a left shoulder disability, and hypertension.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Character of discharge

The record includes the Veteran's service personnel records which show that the Veteran served 14 years in the Army and that his last period of service ended when he elected to accept an other than honorable discharge in lieu of court martial.  Charges had been preferred against the Veteran alleging that he had attempted to bribe a soldier whose duty was to observe the collection of urine for drug testing purposes.  The record does not include a copy of referred charges.  The copy of the charge sheet in the record is not signed in the referral box.  Other memoranda in the Veteran's service personnel folder indicate that approval of referral had been granted.  The record includes a copy of a service separation form that indicates the Veteran's discharge on July 29, 1996, was under other than honorable circumstances.

A discharge with other than other honorable circumstances is a bar to the payment of VA benefits.  However, an honorable discharge or discharge under honorable conditions issued through a board for correction of records is final and conclusive for VA, and the action of a board for corrections sets aside any prior bar to benefits under 38 C.F.R. § 3.12 subparagraphs (c) and (d).  38 C.F.R. § 3.12 (2011).

The record includes the February 2005 letter from the Review Boards Agency of the Department of the Army to the Veteran informing him that his discharge was upgraded to a General discharge under honorable conditions and a copy of the notice is included in the Veteran's service personnel folder.  An enclosure to the letter included a new service separation form that indicated the Veteran's last period of active duty was completed under honorable conditions.  Because the Army Review Board Agency issued a discharge upgrading the Veteran's character of discharge to one under honorable conditions, the decision of that Review Board is binding on VA.  Therefore, the Board finds that for purposes of VA benefits, the Veteran's service between September 1981 and July 1996 was under honorable conditions.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 3 8 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was notified in a November 2005 letter of how to substantiate a claim for service connection.  The Veteran was also notified in a July 2008 letter of how to substantiate a claim for service connection and of the evidence needed to substantiate a claim for an increased disability rating.  In both letters he was provided notice of how VA determines a disability rating and an effective date, and was informed in all letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, he was informed of the specific rating criteria for his service-connected back, left shoulder and hypertension disabilities in the July 2008 letter and a June 2009 letter.  

The Veteran's claims were adjudicated subsequent to the notice described above.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his claims and the record does not indicate that his claims have been prejudiced by a lack of notice.  

The record further shows that VA has obtained service medical records, service personnel records, VA treatment records, and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations for his back disability in July 2006, March 2009, and August 2010; for his left shoulder in November 2007, March 2009, and August 2010; and for hypertension in July 2006, March 2009, and August 2010.  The Board finds that the examination reports provide sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran elected in the January 2010 appeal form to not appear at a hearing before a Board Member.  The Board thus finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Service Connection

The Veteran seeks service connection for a bilateral leg disability and for a hiatal hernia with GERD.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  If a veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

With regard to the presence of a current disability of a claimed bilateral leg disability, the Board has carefully reviewed the medical evidence and has determined that the evidence is against a finding that there is any diagnosis of a leg disability in the Veteran's VA claims folder.  The Veteran described in a claim dated in June 2008 that he had leg numbness that resulted from the physical training he performed during service.  In addition he claimed to experience "chronic pain, swelling and stiffness with limited motion of both legs" caused, he contended, by "post-traumatic arthritis."  That singular explanation is the only evidence of record of any current bilateral leg disability.

Review of VA treatment records includes no record of complaints of or treatment for chronic leg pain, swelling, stiffness, or limited motion of the legs.  Medical examination for purposes of the Veteran's back included lower extremity testing that showed the Veteran had normal leg strength, motor, and sensory conditions.  In the July 2006 examination, the Veteran denied experiencing radiation down his legs.  In a June 2008 treatment note, the treating provider stated that the Veteran had "no focal motor/sensory deficits of the legs."  In a November 2007 left shoulder examination, the examiner noted that the Veteran was able to walk one mile and stand for 30 minutes.  In a March 2009 examination, the examiner noted that the Veteran was "able to walk a few yards" and she noted that the Veteran used a cane "sometimes," but also noted that the Veteran had normal gait and normal reflexes.  The August 2010 examiner noted that the Veteran denied being unsteady on his feet, experienced no numbness, used no assistive devices to walk and he stated the Veteran was able to walk one quarter mile.  The August 2010 examiner also noted normal sensory and motor function of the legs.

In no examination did the Veteran indicate that he experienced any problems with his legs.  Moreover, there are no treatment records from any private or VA treatment providers who recorded that the Veteran had problems with his legs or diagnosed any leg disability.  VA treatment records include podiatry treatments for orthotics, gel pads and other topical treatment of hyperkeratosis of bilateral heels, calluses, and flat feet.  None of the podiatry treatments report anything to show that the Veteran had limited motion of the legs, suffered from swelling of the legs, or had any problems with his legs.  Treatments for the Veteran's hypertension report that the Veteran had no edema, clubbing, or cyanosis of the lower extremities and there was no evidence of vascular or joint problems of the lower extremities.  Risk assessments in the record reveal that the Veteran was not at risk for falling and did not report any difficulty walking, getting out of a bed or chair, or maintaining balance while walking.

The Veteran is competent to report symptoms of chronic pain, swelling and stiffness with limited motion of both legs as those symptoms are observable to a lay observer.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that he is not competent to report that the cause of those symptoms is arthritis.  Arthritis is a diagnosis that is beyond the knowledge and training of a lay witness.  There is nothing in the record that suggests that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the etiology of the symptoms he describes.  Competence to report symptoms is different from credibility of a Veteran's statement.

The complete lack of any record of treatment or complaints of leg problems over a period of more than four years is evidence that weighs against the Veteran's claim.  With the exception of the single June 2008 statement from the Veteran claiming symptoms, there is no other evidence of record regarding any bilateral leg disorder.  The Board observes that the Veteran made the June 2008 statement in furtherance a claim for monetary benefits which, in and of itself, is not automatically suspect.  That lone statement, however, becomes less credible when there are no indicia of any leg disorder reported to treatment providers during the four years the claim was pending, during which the Veteran sought treatment for numerous other problems while this claim was pending.  Cartright v. Derwinski, 2 Vet. App. 24 (1991); Forshey v. West, 12 Vet. App. 71 (1998). 

To be considered for service connection, a claimant must first have a disability.  Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, there is no credible evidence that the Veteran had a bilateral leg disability during the pendency of his claim.  Therefore, the Board finds that the claim fails on that basis and service connection for a claimed bilateral leg disability must be denied.

With regard to whether there is a current disability claims as a hiatal hernia with GERD, the medical evidence shows that the Veteran has been diagnosed with a hiatal hernia with GERD.  Thus, a current disability is shown.

With regard to whether any hiatal hernia or GERD was incurred or aggravated during service, the Veteran contended in a June 2008 statement that his GERD was treated during service and that he still suffered from it.  A review of the Veteran's service medical records does not show any treatment for hiatal hernia or GERD.  A July 26, 1995, report indicates that the Veteran complained of migraine headaches, stomach pain, diarrhea, vomiting, and nausea.  The examiner diagnosed cephalgia.  A May 20, 1990, report indicates the Veteran complained of vomiting and had same pain, without diarrhea, about four months earlier.  The examiner noted that the Veteran denied using alcohol.  However, the examiner assessed that the Veteran was intoxicated.  Moreover, in none of the reports of medical history completed by the Veteran during service did he indicate that he had frequent indigestion or any other condition indicative of GERD-like symptoms.  During the Veteran's service, no medical examiner diagnosed the Veteran with GERD or a hiatal hernia.

An August 2005 report of J.L., P.A. for Dr. J.M., M.D., shows that the Veteran had a history of GERD, but nothing in the report indicates when it began.  Earlier reports by private treatment providers indicate that the Veteran reported having GERD symptoms after eating certain foods.  No report indicates whether the symptoms were present during service.  Furthermore, none of the reports relate any GERD or hiatal hernia to the Veteran's service.

An August 2010 VA examiner indicated that he reviewed the Veteran's service treatment records included in the Veteran's VA claims folder and reported that the Veteran had no record of having reflux prior to the early 2000s and there was no evidence that any reflux in the military service was documented.  The examiner also found that hiatal hernia with GERD was not related to a remote hernia repair during service.

In sum, the Board finds that the evidence is against a finding that the Veteran had any hiatal hernia or GERD during service.  While he claims to have been treated for it during service, he denied symptoms on reports of medical history during service.  For that reason, the Board finds that incurrence or aggravate during service is not shown with regard to hiatal hernia with GERD and that the claim fails on that basis.  Furthermore, no competent medical evidence of record shows that any current GERD or hiatal hernia is related to the Veteran's service.  The Board finds that an examination is not needed because the evidence does not show any event, disease, or injury in service that would trigger the need to provide an examination.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a claimed bilateral leg disability and for GERD with hiatal hernia.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Increased Disability Ratings

The Veteran seeks higher disability ratings for his service-connected back disability, shoulder disability, and hypertension.  The Board will first address the Veteran's back and shoulder disabilities and then address the hypertension.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, excess movement, or pain on motion of a joint.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).
Back

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  The Veteran was diagnosed with degenerative disease of the lumbar spine and limited motion of the lumbar spine by an August 2010 VA examiner.  The record also shows that a June 2008 VA physician reported a diagnosis of arthralgia of the back.  The Board finds that the medical evidence supports use of the rating criteria found at Diagnostic Code 5242.  The Board further observes that the Veteran has not contended that different rating criteria are more appropriate.

For diagnostic codes 5235 to 5243 (unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine provides provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The medical evidence includes an August 2005 VA treatment note that indicates that the Veteran complained of pain in his upper back and neck, but denied having pain in the lumbar or thoracic spine.  A July 2006 VA examiner reported that the Veteran injured his back during service when he lifted a refrigerator in March 1995.  The Veteran complained of pain, weakness, stiffness, fatiguability, and lack of endurance in his upper and lower back.  The Veteran treated his condition with Tylenol and heat.  The Veteran reported having no flare-ups of his back condition, but stated that he used a back brace almost all the time.  Examination revealed that the Veteran had tenderness of the paravertebral muscle at T-7 and tenderness from L1-L5 and at the sciatic notches bilaterally.  The Veteran reported no radiation of pain down his legs.

The examiner, using a goniometer, reported the Veteran's range of motion of extension to 0 degrees to the point of pain, and flexion to 37 degrees to the point of pain.  Repetitive motion did not change the range of motion.  The examiner noted objective evidence of pain with spasm, weakness and tenderness of the Veteran's back, but also reported no incapacitating episodes and no neurological findings other than any reflexes and radiation of pain into sciatic notches bilaterally.  A July 2006 x-ray report showed no acute bony process and no chronic compression, but revealed mild degenerative changes.

A June 2008 report notes x-ray results showed a normal lumbar spine, and examination showed no back spasm, no spine tenderness, and no focal motor or sensory deficits of the legs.  The Veteran was examined in March 2009 by a VA Nurse Practitioner who noted that the Veteran recalled he injured his back when he fell off a van.  The Veteran reported that he had constant low back pain without history of fatigue, decreased motion, stiffness, weakness, or spasms.  The Veteran also reported that he had no incontinence, bowel or bladder urgency, erectile dysfunction, numbness, or weakness or unsteadiness in his legs.

The Veteran reported that about one time per month he experienced flare-ups that were severe and lasted for minutes.  He stated that they were caused by prolonged sitting.  He also reported that he had not had any incapacitating episodes and he used no brace or other assistive device for his back, but occasionally used a cane when he walked.  The Veteran stated he was able to walk "a few yards."

On examination, the March 2009 examiner reported seeing no objective evidence of pain on motion.  The Veteran presented with a normal gait; normal sensory, motor and reflexes; and had no abnormal spinal curvature or muscle dystrophy.  The examiner reported that the Veteran's back range of motion was flexion from 0 to 70 degrees with pain at 50 degrees, and extension from 0 to 30 degrees with no pain evidenced on movement.  The examiner noted no additional loss of motion with repetition.  The examiner also reported the Veteran's bilateral lateral flexion was 0 to 30 degrees and his bilateral rotation was 0 to 30 degrees.  Finally the examiner noted that the Veteran's back disability had significant effects on his employment as low back pain and stiffness caused increased absenteeism.

The Veteran was seen in August 2010 by a VA examiner who noted that the Veteran reported flare-ups occurred one time every two to three weeks and that they lasted one to two days and resulted "in some decreased motion."  The Veteran did not report problems with incontinence or urgency, erectile dysfunction, numbness, or unsteadiness.  He also reported no history of fatigue or weakness, but did report a history of decreased motion, stiffness and spasm.  The Veteran reported not using any brace or other assistive devices and stated he was able to walk one quarter mile.

The examiner found no evidence of ankylosis, atrophy or weakness.  The examiner noted spasms and guarding bilaterally.  The examiner reported the Veteran's back ranges of motion were flexion from 0 to 90 degrees and extension from 0 to 10 degrees.  Bilateral lateral flexion was 0 to 10 degrees and bilateral rotation was 0 to 15 degrees.  The examiner noted objective evidence of pain on active range of motion, but noted there was no additional limitation of motion after repetitive motion.  The examiner noted normal knee reflexes, but hypoactive ankle reflexes.  Otherwise, the Veteran had normal sensory and motor results.  The examiner noted that the time loss from work during the past 12 month period was less than one week due to the Veteran's back and shoulder.  The examiner did not find that the Veteran's back disability affected his ability to perform tasks of daily life.

The Veteran's back disability has been rated as 20 percent disabling since his date of service connection.  A higher 40 percent disability rating requires evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine.  The range of motion testing has consistently shown the Veteran's back has been able to flex more than 30 degrees.  Moreover, there is no evidence of ankylosis, favorable or unfavorable, of the Veteran's spine.  The ranges of motion show that the Veteran has no ankylosis.  Thus, the Board finds that at no time during the pendency of the Veteran's claim did his symptoms satisfy the higher rating criteria for a 40 percent rating.  In addition, the Board has considered higher disability ratings.  AB v. Brown, 6 Vet. App. 35 (1993).  But as those higher ratings require evidence of ankylosis of the spine, the medical evidence showing there is no ankylosis of the Veteran's spine forecloses assignment of a higher rating.

Since the Veteran is rated under a diagnostic code pertaining to arthritis, the Board has also considered the criteria set forth in Diagnostic Code 5003, pertaining to degenerative arthritis.  However, as the Veteran is currently assigned a rating that includes consideration of limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2011).  Moreover, a higher rating is not available pursuant to Code 5003.

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).  In this case, none of the examiners reported that the Veteran's back had any additional loss of function due to pain that would cause it to rise to the level of limitation of flexion to 30 degrees or less or ankylosis, such that the function limitation would meet the criteria for a higher rating.  Thus, a higher disability is not warranted under consideration of any additional function loss.

The Board has also considered whether there is a neurological abnormality associated with the service-connected disability.  However, the preponderance of the evidence is against a finding that the Veteran has any neurological abnormality that has been associated with his service-connected lumbar disability.  Sensory and motor testing and examination has not found any diagnosed neurologic disability caused by the Veteran's service-connected back disorder.  The evidence does not show a diagnosis of any radiculopathy or other neurologic symptoms that could be separately rated.  

An appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the medical evidence of record shows that the Veteran's spine disability has not met the criteria for a higher disability rating during any time during the period on appeal.  The Veteran's back consistently showed flexion beyond 30 degrees and there is no evidence of ankylosis of the spine or any part of the spine.  Therefore, staged ratings are not warranted.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a back disability.  Therefore, the claims is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Left Shoulder

The Veteran's left shoulder disability is currently rated 10 percent disabling, effective the date of service connection.  The Veteran's left shoulder is rated under the rating criteria for impairment of the clavicle or scapula found at 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  An August 2010 VA examiner diagnosed the Veteran with acromioclavicular joint arthropathy with limitation of motion.  

The medical evidence includes an October 2006 treatment note that indicates that the Veteran complained of chronic left shoulder pain, without radiating pain or any motor sensory weakness.  The examiner noted no major limitations of abduction, adduction, flexion, or backward extension.

The Veteran was examined in November 2007 by a VA physician who noted that the Veteran complained that his left shoulder popped and that he couldn't sleep on that shoulder.  The examiner noted symptoms of stiffness and swelling, but noted no symptoms of giving way or locking of the left shoulder joint.  The Veteran stated he did not experience flare-ups.  Examination revealed no evidence of deformity, ankylosis, tenderness, crepitations, or instability.  The examiner reported flexion of 0 to 135 degrees with pain at 135 degrees; abduction of 0 to 130 degrees with pain at 130 degrees; external rotation of 0 to 70 degrees with pain at 70 degrees; and, internal rotation of 0 to 70 degrees with pain at 70 degrees.  The examiner reported no loss of range of motion after repetitive motion and no loss of motion due to pain, weakness, or lack of endurance.  The examiner reported the disability had a significant effect on employment.

The March 2009 VA examiner noted that the Veteran reported experiencing a constant ache in his left shoulder with stiffness.  The examiner reported the Veteran was right handed.  He reported no giving way, locking, or instability of the shoulder joint, and no swelling or redness at the joint.  No deformity, tenderness, crepitations, or instability were noted by the examiner.  The examiner noted pain on motion, and reported ranges of motion of flexion of 0 to 135 degrees with pain at 135 degrees; abduction of 0 to 130 degrees with pain at 130 degrees; external rotation of 0 to 70 degrees with pain at 70 degrees; and, internal rotation of 0 to 70 degrees with pain at 70 degrees.  No additional loss of range of motion was found with repetition and the examiner noted no loss of motion due to pain, weakness, or lack of endurance.  No ankylosis was noted, but x-ray evidence showed mild osteoarthritis.  The examiner reported the left shoulder disability had no significant effects on his employment.

The criteria of Diagnostic Code 5203 provide a 20 percent rating for dislocation of the clavicle or scapula; if nonunion of the joint is shown, a 10 percent rating is provided for nonunion without loose movement and 20 percent is provided for nonunion with loose movement.  Or, the rating official is directed to rate on impairment of function of contiguous joint.  Diagnostic Code 5200, for rating ankylosis of the scapulohumeral articulation, provides ratings for ranges of motion of the shoulder joint affected by ankylosis.  Diagnostic Code 5202, for rating other impairment of the humerus provides ratings for loss of head of the humerus, known as flail shoulder, or nonunion of the humerus or recurrent dislocation of the scapulohumeral joint or malunion of that joint.  

In this case, there is no evidence of dislocation of the clavicle or scapula or nonunion of shoulder joint.  Neither is there evidence of ankylosis of the shoulder joint, or impairment of the humerus.  Thus, the Board finds that application of Diagnostic Codes 5203, 5200 or 5200 is not appropriate after consideration of the medical evidence in the Veteran's claims file.  However, Diagnostic Code 5201, for rating limitation of motion of the arm, provides disability ratings for limited motion of the arm at the shoulder joint.  The Board finds that consideration of Diagnostic Code 5201 is appropriate. 

The March 2009 and August 2010 examiners stated the Veteran was right handed.  Therefore, his disability will be rated as one to the minor arm.  38 C.F.R. § 4.69 (2011).  Diagnostic Code 5201 provides a 20 percent rating for limitation of arm motion at shoulder level or midway between the side and shoulder level for a non-dominant or minor arm, or a 30 percent rating for movement limited to 25 degrees from the side for a minor arm.  Normal shoulder range of motion is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

The Veteran's arm range of motion has been shown to be no worse than flexion to 135 degrees, abduction to 130 degrees, external rotation to 70 degrees and internal rotation to 70 degrees.  Thus, the Veteran's ranges of motion exceed the compensable criteria of Diagnostic Code 5201.  Therefore, his disability does not more nearly approximate the criteria for a compensable rating.

However, because the Veteran has x-ray evidence of mild osteoarthritis, the Board has also considered the criteria set forth in Diagnostic Code 5003.  If a disability is rated as noncompensable limitation of motion under the criteria involving range of motion of a major joint, and there is x-ray evidence of arthritis of that joint, then the claimant is entitled to a 10 percent disability rating based on arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The Board finds that the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 5003.  

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, none of the examiners reported that the Veteran had any additional functional loss after repetition or because of pain, weakness, fatigability, or incoordination.  Therefore, the Board finds that assignment of a higher rating based on functional loss is not warranted.

The Board finds that throughout the period since service connection, the medical evidence does not support a disability rating in excess of the 10 percent disability rating that has been assigned since the date of service connection.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service-connected hypertension is rated 0 percent under the criteria for rating hypertensive vascular disease of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The Veteran was diagnosed with hypertension by VA examiners and by private physicians who treated the Veteran prior to the date he submitted his claim to VA.  The Veteran has not contended that the rating criteria provided in Diagnostic Code 7101 are inappropriate and the Board determines that the criteria address the findings made in the medical evidence.  Therefore, the Board finds Diagnostic Code 7101 is the most appropriate rating criteria.

Diagnostic Code 7101 provides a 10 percent disability rating for evidence showing diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is provided for evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is provided for evidence of diastolic pressure predominantly 120 or more.  A 60 percent disability rating is provided for evidence of diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

The medical evidence includes a July 2006 VA examiner's report that shows that the Veteran was on three different medications for hypertension and had no symptoms of a disease related to hypertension.  The examiner noted three blood pressure readings of 122/88, 116/95, and 122/90.  The Veteran was diagnosed with "hypertension, under treatment, relatively well-controlled."

A March 2009 VA examiner noted that the Veteran stated his hypertension was not well controlled and his physician was changing his medications.  The medications sometimes made him feel lightheaded.  The examiner reported no renal disease or other disease related to hypertension.  The examiner noted three blood pressure readings of 142/113, 140/95, and 139/92.  The examiner noted the Veteran's diagnosis as "essential hypertension with cardiomegaly."  The Veteran told the examiner that he had missed two days work because of lightheadedness, but the examiner noted the hypertension had no affect on the Veteran's usual daily activities.

An August 2010 VA examiner noted that the Veteran reported having no side effects of his treatment medications.  There was no history of hypertensive related diseases noted and the symptom noted was intermittent claudication.  The examiner reported three blood pressure readings of 138/96, 135/93, and 139/92.  The examiner noted the Veteran's hypertension had no effect on his employment and that the Veteran reported he had lost work because of his shoulder and back disabilities.

The record also includes several other blood pressure readings taken during the pendency of the Veteran's claim.  In August 2005, blood pressure was 152/93.  In November 2005, blood pressure was 137/86 and 125/75.  In February 2006, blood pressure was 115/80.  On April 4, 2007, blood pressure was 139/87, 137/92, and 132/80.  In September 2007, blood pressure was 109/74.  In November 2007, blood pressure was 165/102.  In June 2008, blood pressure was 122/78.  In January 2009: 119/80.

A compensable 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more, or systolic pressure predominately 160 or more.  In this case, out of 20 blood pressure readings reported in the medical evidence, two included diastolic readings in excess of 100 and one out of 20 included systolic readings in excess of 160.  The Board finds that the medical evidence does not show that the Veteran had blood pressure readings that were predominantly over 100 diastolic or 160 systolic during the period of his claim.  Therefore, the Board finds that the criteria for a compensable rating have not been met since the date of service connection.  AB v. Brown, 6 Vet. App. 35 (1993).  

However, the rating criteria also provide a 10 percent rating as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

The Board has reviewed the evidence of record prior to the submission of the Veteran's claim for benefits.  The claims file contains numerous records from Southern Regional Area Health Education Center, dated from 1999 through 2005.  The Veteran's blood pressure was taken on numerous occasions during that period.  The Board finds that there are distinct period during that time when the Veteran's diastolic blood pressures were predominantly 100 or more.  Therefore, the Board finds that the Veteran has a history of diastolic pressure predominantly 100 or more and now requires continuous medication for control.  That has been the case since the date service connection was established.  Therefore, the Board finds that a 10 percent rating is warranted as of August 23, 2005, the date service connection was established.

However, the Board finds that a rating greater than 10 percent has not been warranted because the evidence has not shown evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, during the period on appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

Accordingly, the Board finds that an increased initial rating of 10 percent, but not higher, is warranted for hypertension.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

To determine whether referral for extraschedular consideration is warranted, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Then, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Then, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App 111 (2008).  
 
In this case, the Veteran has not contended that his hypertension, back and shoulder disabilities prevent him from employment.  Indeed, the record shows that the Veteran has maintained employment throughout the period of his claim.  Although the Veteran has reported that he has lost time at work, the August 2010 examiner reported that it had been less than a week of lost days of work over the preceding 12 months.  The Board also notes that the Veteran reported that his back disability prevented him from sitting for prolonged periods and that his job was a sedentary one.  In addition, the Veteran reported that his left shoulder disability limited his ability to carry items or reach for items.  There is, however, no evidence that either disability prevents the Veteran from following his current employment or causes marked interference with employment.  

Although two of the examiners reported that the Veteran's disabilities had significant effects on his employment, their characterization is not supported by the Veteran's own characterization that he had missed very limited periods of employment due to the disabilities.  Moreover, the examiner's did not specify how the Veteran was 'significantly' affected at work.  There is no evidence in the record that he has been unable to work or has been limited at his work other than by minor periods of absenteeism, and diminished function.  The Veteran's hypertension has not been shown to have an impact on his ability to work.  Even if there was a significant effect on employment, that is contemplated by the assigned ratings, and is less than a marked interference with employment required for consideration of an extraschedular rating.  In addition, frequent hospitalization is not shown.

The Veteran's symptoms of back pain and shoulder pain both with limitation of motion are specifically contemplated in the rating criteria.  In sum, there is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria or that he has had frequent hospitalization due to his service-connected disabilities.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a hiatal hernia with GERD is denied.

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a left clavicle fracture is denied.

Entitlement to an initial rating of 10 percent, but not higher, for hypertension is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


